DETAILED ACTION

This office action is responsive to the Applicant’s claim amendment filed on 09/14/2021. Applicant's claim amendments filed on 09/14/2021 have been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims filed on 09/14/2021 are amended as the following:
Delete claims 1-13.

Allowable Subject Matter
Claims 14-19, 21, 22, 24 and 25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The independent claim (claim 14) of the instant application have been amended to recite an invention of configuring an undesired radio frequency emission compensation module that includes a processor that automatically modifies radio frequency emissions of mission module. The processor prevents incompatible radio frequency emissions by using libraries to store and recall mitigation procedures for resolving exceptions caused by radio signals. 

Therefore, claim 14 is considered distinct from prior art and is allowable. Since claims 15-19, 21, 22, 24 and 25 are depending on claim 14, the dependent claims become allowable accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147. The examiner can normally be reached 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIHONG YU/Primary Examiner, Art Unit 2631